MEMORANDUM **
Martin Guzman-Guzman, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition for review.
The BIA correctly determined that Guzman-Guzman is not eligible for a special motion to seek relief under former section 212(c). See 8 C.F.R. § 1003.44(k) (individuals issued a final order of deportation who then illegally return to the United States are ineligible to file a special former section 212(c) motion); see also Avila-Sanchez v. Mukasey, 509 F.3d 1037, 1040-41 (9th Cir.2007).
We do not reach Guzman-Guzman’s contentions regarding ineffective assistance of counsel because the BIA’s determination that his reinstated deportation order bars relief is dispositive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.